Citation Nr: 1700004	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  12-17 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for hemorrhoids.

3.  Entitlement to an initial rating in excess of 10 percent for hypertension.

4.  Entitlement to a rating in excess of 40 percent for diabetes mellitus, Type II.

5.  Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy.

6.  Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Army from October 1966 to October 1968.  His service included service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2003 (PTSD), October 2003 (hemorrhoids), and March 2010 (diabetes, hypertension and peripheral neuropathy) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue of entitlement to an increased rating for PTSD was before the Board in February 2004.  At that time, the issue before the Board was entitlement to a rating in excess of 10 percent for PTSD.  The Board remanded the issue so that the Veteran could be scheduled for a new VA examination.  Prior to the Board remand, the Veteran had indicated he wanted a 50 percent rating for his PTSD.  A June 2004 rating decision granted the increased 50 percent rating for PTSD and considered this to be a full grant of the benefits the Veteran sought on appeal.  However, in August 2004 the Veteran filed a notice of disagreement with the 50 percent rating provided.  This notice of disagreement was treated by the RO as a new appeal and a Statement of the Case (SOC) was issued for increased rating claims for PTSD and hemorrhoids in June 2005.  The Veteran submitted a timely appeal for these issues in June 2005.  However, the Board notes that the Veteran's increased rating claim for PTSD was actually a continuation of his prior appeal to the Board and should have been returned to the Board once he indicated that he was not satisfied with the 50 percent rating provided in the June 2004 rating decision.  In November 2007, the Veteran withdrew his claims for increased ratings for PTSD and hemorrhoids.

On his June 2012 substantive appeal, the Veteran requested a Board hearing.  The hearing was scheduled for April 2016; however, the Veteran failed to report to the hearing.  The record does not contain a request for a new hearing and statement of good cause for missing the April 2016 hearing.  As such, the Board considers the request for a hearing to be withdrawn.

The Board notes that in July 2014 the Veteran filed claims for service connection for congestive heart failure, kidney failure, ulcers on his left foot, cellulitis, trigger fingers and excessive weight gain.  A February 2015 rating decision granted service connection for congestive heart failure, chronic kidney disease and cellulitis.  It denied service connection for ulcers on the left foot.  The Board is referring the issue of trigger fingers and claim for weight gain. 

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran was awarded TDIU from June 17, 2005 to July 3, 2014.  As of July 3, 2014, the Veteran has a schedular 100 percent rating.  Also as of July 3, 2014, the Veteran is in receipt of special monthly compensation (SMC) at the S-1 level for chronic heart failure rated 100 percent and additional disabilities (combined) independently rated at 60 percent.  The Veteran was denied entitlement to SMC for aid and attendance in an April 2016 rating decision.  The time limit for the Veteran to appeal this denial has not yet expired.  As the Veteran is already in receipt of S-1 SMC, and the time limit for his additional SMC claim is still running, the Board will not additionally address increased SMC ratings that have not been explicitly raised by the record.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (noting that a veteran might benefit from obtaining a TDIU even with a 100 percent schedular rating because of consideration of an additional disability(ies) rated 60 percent or more).

The issues of entitlement to service connection for trigger fingers and excessive weight gain, and entitlement to an earlier effective date for the grant of service connection for hypertension have been raised by the record in a July 2014 and March 2010 statements, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue(s) of entitlement to increased ratings for bilateral peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a November 2007 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim for an increased rating for PTSD.

2.  In a November 2007 written statement, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of his claim for an increased rating for hemorrhoids.

3.  The Veteran's hypertension has not been manifested by blood pressure readings with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

4.  The Veteran's diabetes mellitus, type II does not require the regulation of activities and has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or twice a month visits to a diabetic care provider, plus complications.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of an increased rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of a noncompensable rating for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2016).

3.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).

4.  The criteria for a rating in excess of 40 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appeals Withdrawal

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal of the appeal.  38 U.S.C.A. §§ 7104, 7105(d). 

In the present case, the Veteran has withdrawn the appeal as to the issues of entitlement to increased ratings for PTSD and hemorrhoids in a November 2007 written statement, wherein he stated "close my file on all my open cases and appeals."  As such, there remain no allegations of errors of fact or law for appellate consideration with regards to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed. 

This withdrawal is permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeals, further action by the Board in these matters would not be appropriate.  38 U.S.C.A. § 7105.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letters provided in January and June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist by obtaining VA, Social Security Administration (SSA), and private (when releases were provided) treatment records.  The Veteran was grated SSA disability benefits for anxiety-related disorders and osteoarthrosis and allied disorders in May 2003 (prior to his diagnosis of diabetes and its allied disorders).  The record also contains numerous statements from the Veteran and VA examination reports from 2014 (hypertension, diabetes, neuropathy) and 2010 (hypertension, diabetes, neuropathy, diabetic complications.  The examination reports, when considered in conjunction with the ongoing treatment records contained in the record provide adequate information such that the Board can determine the increased rating claims on appeal for diabetes mellitus and hypertension.  The Board observes that additional records were added to the file since the July 2015 supplemental statement of the case, but they are not relevant to the claims decided herein.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Hypertension

The Veteran's service-connected hypertension is evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertension warrants a 10 percent evaluation with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted when diastolic pressure is predominantly 120 or more.  A 60 percent evaluation is warranted when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran has argued that his hypertension warrants a higher rating than 10 percent because it is "uncontrolled."  See March 2010 Notice of Disagreement.

In February 2010, the Veteran was afforded a VA examination in conjunction with his claim for service connection for hypertension.  At that time, he indicated he was on three medications to control his hypertension.  The Veteran reported to the examiner that he developed hypertension and diabetes at around the same time.  Treatment records show that the Veteran was diagnosed with diabetes in 2004 and that he was already being treated for hypertension in August 1999.  The records do not include an initial diagnosis of hypertension.  His blood pressure readings during this examination were 175/100, 141/89 and 195/111.  The examiner found that the Veteran's hypertension was a complication of his diabetes because his diabetes had been poorly controlled and it was unknown which condition had occurred first as "per the veteran's statement, he was diagnosed with both around the same time."

On his June 2012 substantive appeal, the Veteran argued he was entitled to a higher rating for hypertension because he had testing that showed a thickening of his heart due to his high blood pressure and that he was on more medication for his high blood pressure than VA had "listed before in its report."

In July 2012, the Veteran sought emergency treatment at the Galesburg Cottage Hospital for congestive heart failure, secondary to diastolic dysfunction with acute decompensation.  He also had hypotension (dropped to 89/36), hypoxemia, chronic obstructive pulmonary disease (COPD), hypomagnesemia, insulin-dependent diabetes mellitus, hypertension, an anxiety disorder, and chronic kidney disease, stage 3.  He also suffered from cellulitis of the lower extremities and severe sepsis during his hospitalization.  He developed hypoglycemia during his hospitalization as he had "poor oral food intake."  His hypoglycemia improved during the treatment for his comorbidities.   During the course of his hospitalization over several days his blood pressure included readings of 136/60, 116/58, 127/59, 163/83, 123/78, 157/71, 144/73, 130/70, 161/68.  

Treatment records from the Galesburg CBOC include a June 2014 blood pressure reading of 123/64, another June 2014 reading of 149/73, an October 2013 reading of 142/84, and a May 2013 reading of 139/72.  The October 2013 reading of 142/84 was noted by the physician to be "slightly elevated, but patient reports he did not take medication earlier today."  Additional records from the Galesburg CBOC included an August 2015 blood pressure reading of 105/63.  His hypertension was noted to be "stable."

In December 2014, the Veteran was afforded an additional VA examination.  The examination report included a medical history.  The history noted that during the February 1991 VA examination the Veteran's blood pressure was 132/78 and that by August 1999 he was already diagnosed with hypertension.  A November 1995 record included a blood pressure of 140/89, although the Veteran was seeking treatment for pain.  In July 1996, he had a blood pressure reading of 152/100.  A Record from Dr. M. from September 2004 noted the Veteran had been diagnosed with diabetes since the last visit.  An October 2004 VA treatment record indicated a "recent" diagnosis of diabetes.  The examiner noted that it was clear from the listed treatment records (only some of which are outlined in this paragraph) that the Veteran was not diabetic in the 1990s as he reported, but that he was diagnosed with diabetes in roughly 2003.  The Veteran was diagnosed with congestive heart failure, and the examiner noted the etiology of his CHF was obesity and a long history of hypertension.  His blood pressure during the examination was 129/71.  
A rating in excess of 10 percent is not warranted for the Veteran's service-connected hypertension because diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, has not been shown.  During his February 2010 VA examination, he had one blood pressure reading with a diastolic reading of 111.  However, his readings have predominantly fallen below 110 for diastolic and below 200 for systolic.

As reflected above, diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more has not been shown.  Accordingly, a rating in excess of 10 percent for hypertension is not warranted.  38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101.

Diabetes

The Veteran has a current 40 percent rating for diabetes mellitus.  Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a rating for 40 percent requires insulin, restricted diet, and regulation of activities.  A rating of 60 percent requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions require at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Note (2) provides that when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes. 

Medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  Because the criteria are joined by an "and," a claimant is required to demonstrate that all the criteria listed for a 40 percent rating are met.  Id. at 366-67.  The conjunctive "and" is also present in the 60 and 100 percent criteria.

In an April 2005 rating decision the Veteran was granted entitlement to service connection for diabetes mellitus, with an initial 20 percent rating, effective July 7, 2004.  The 20 percent rating was continued in a July 2006 rating decision.  In December 2009, the Veteran filed for an increased rating.  

A January 2010 Iowa City VAMC treatment record noted the Veteran's diabetes had been "under control" and that he did not take his blood glucose at home.  He had recently had cataracts removed and he had no history of nephropathy.  He was assessed with diabetes mellitus without mention of complication, as well as with peripheral sensory neuropathy.  He was taking Gabapentin oral medication twice a day, and insulin prior to meals and at bedtime.  Another treatment record at the end of January 2010 noted the Veteran was on insulin and did not check his blood glucose.  He was noted to have weakness and imbalance and diabetic neuropathy.  A December 2009 record indicated that the Veteran should be on a low sodium diet, exercising and attempting to lose weight for his hypertension.  The same note includes that he had increased his medication for his diabetes.  The assessment and treatment plan for his obesity also included the "importance of proper diet and exercise."

In February 2010, the Veteran was afforded a VA examination, upon which his increased rating is based.  During this examination the Veteran erroneously reported that he was diagnosed with diabetes in the 1990s.  As previously noted, the record shows he was diagnosed in 2003 or 2004.  It was noted that his diabetes was treated with both insulin and oral medication, with insulin taken more than once daily.  The Veteran reported that from diagnosis he was initially prescribed a diet only, but then he progressed to oral medication.  He was taking only oral medication at the time of his last VA examination, but he started taking insulin about four years prior.  He stated he tested his sugars 3 to 4 times per day.  He reported no diabetes-related hospitalizations or surgery.  He visited his diabetic care provider monthly or less often.  The examiner noted that the Veteran was instructed to follow a restricted diet and that he was restricted in his ability to perform strenuous activities.  The Board notes that the VA examination addressed several issues, including the Veteran's peripheral neuropathy, and the indication that he was restricted in his ability to perform strenuous activities did not specifically note that this was due to diabetes.  

In the March 2010 rating decision on appeal the Veteran's diabetes mellitus rating was increased to 40 percent, effective December 17, 2009 (date of his claim for an increase).  

On his June 2012 substantive appeal, the Veteran argued that he should have a higher rating for diabetes because it has caused him cataracts, impotence, water retention in his legs (cellulitis), and increased insulin use.  He stated that his diabetes was not under control and that he was treated for his diabetes by a nurse at the VA facility in Iowa City.

In July 2012, the Veteran was hospitalized at the Galesburg Cottage Hospital due to congestive heart failure.  During his hospitalization he developed hypoglycemia from "poor oral food intake."  His hypoglycemia improved during the course of treatment for his comorbidities.  He was noted to have a medical history of hypotension, hypoxemia, chronic obstructive pulmonary disease (COPD), hypomagnesemia, insulin-dependent diabetes, hypertension, anxiety, and chronic kidney disease. 

A January 2013 record from a private physical therapist noted that the Veteran was seeking assessment for use of a power wheelchair.  The Veteran was noted to have a history of hospitalization for hypoxia and to have severe chronic low back pain with pain stimulator in his back.  He was also noted to weigh 365 lbs. and had impaired sensation in both lower extremities secondary to neuropathy.  He reported he was able to drive but all other activities were dependent.  It was noted that due to his cardiac decline, respiratory impairments and low back pain he was unable to ambulate more than 15 feet with a cane.  
An October 2013 nutritional outpatient record included the Veteran's indication that he did not understand his dietary restrictions as he reported he did not eat carbohydrates and then listed meals which included significant carbohydrates.  The nutritional expert reminded him which foods contained carbohydrates; she also noted that he had obesity related to his limited ability to exercise, depression and lowered metabolism.  

A June 2014 Iowa City VAMC record noted the Veteran reported a history of diagnosis of diabetes in 1990.  He stated he was initially controlled with diet, then started on oral medication.  Later he was given insulin and increasing doses have been needed since.  "He continued to have poor control despite large doses of Lantus and NovoLog with persistent hyperglycemia in the range of 300s and 400s.  He was just started on U500 insulin in October 2013 and is also taking Novolog prior to meals.  He reported better glycemic control with blood glucose under 200 on his current medication.  He denied any hypoglycemia.  He was noted to have been hospitalized three to four times since his last visit for congestive heart failure and cellulitis.  The Veteran was advised to work on his diet with a goal to lose weight and reduce his insulin doses.  He was previously seen in October 2013, with a nearly identical record provided.  

In December 2014, the Veteran was afforded a VA examination.  After a review of the Veteran's treatment records, including listing two pages of pertinent records, the examiner noted that the Veteran was not diabetic in the 1990s as reported and was diagnosed with diabetes in 2003.  He required more than one injection of insulin per day.  He did not require regulation of activities as part of his medical management of diabetes mellitus.  He visited his diabetic care provider for episodes of ketoacidosis/hypoglycemia less than twice a month.  He had no hospitalizations for ketoacidosis or hypoglycemia in the past 12 months.  He had no progressive unintentional weight loss or loss of strength attributable to diabetes.  

Notably, the Veteran's VA endocrinologist indicated that the Veteran is followed by an "outside" (private) diabetic care provider.  The Board has reviewed the available releases in the claims file and notes that the private treatment records for which the Veteran has provided releases have been obtained and that the releases did not include a release for records related to diabetes after 2010.  

Initially, the Board notes that the Veteran is service connected for the following diabetic complications:  kidney disease (60 percent), right lower extremity peripheral neuropathy (20 percent), left lower extremity peripheral neuropathy (20 percent), right below the knee amputation (40 percent), hypertension (10 percent), cellulitis (10 percent), erectile dysfunction (0 percent) and cataracts (0 percent).

The Veteran is currently in receipt of a 40 percent rating for diabetes based on insulin, restricted diet, and regulation of activities.  The Board notes that the February 2010 VA examination is the only medical record which indicates the requirement of regulation of activities as a medical necessity for diabetes.  The available treatment records and 2014 VA examinations do not indicate that the Veteran's diabetes required him to avoid strenuous activities.  Indeed, records from just prior to the February 2010 examination included the suggestion of exercise for weight loss and hypertension.  Subsequent private and VA treatment records indicated that the Veteran was limited in his ability to exercise due to a variety of disabilities, including his heart, COPD, weight, low back, and neuropathy.  Diabetes was not included as a medical condition which impaired his ability to exercise.  However, as the RO has provided a 40 percent rating the Board will not alter his current rating.

Turning to the other requirement of Diagnostic Code 7913 for an increased rating, the Board notes that the treatment records do not show that the Veteran had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice monthly visits to a diabetic care provider.  Notably, in 2012 the Veteran was hospitalized for congestive heart failure and suffered from hypoxemia and hypotension during the hospitalization.  Due to a lowered ability to take food by mouth, the Veteran also suffered an episode of hypoglycemia while he was already hospitalized.  The Board does not consider this hospitalization to have been required due to his diabetes mellitus.  He was hospitalized due to congestive heart failure, and sepsis and significant illness he suffered then caused an episode of hypoglycemia.  There is no indication that that episode of hypoglycemia would have warranted hospitalization in and of itself because the Veteran was already hospitalized for a number of serious conditions.  There are no other records of hospitalizations for ketoacidosis or hypoglycemic reactions contained in the claims file for the period on appeal.  The 2014 VA examiner indicated that the Veteran did not have to seek his diabetic care provider twice per month.  

The Board notes that part of the requirements for a 100 percent rating is that the veteran requires more than one dose of insulin per day.  The Veteran does meet that requirement.  However, the 100 percent rating also requires regulation of activities, which is not supported by the record, and episodes of ketoacidosis or hypoglycemic reactions require three hospitalizations per year or weekly visits to a diabetic care provider.  The medical evidence of record does not show such hospitalizations or weekly diabetic care.  

As such, given the above, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for diabetes mellitus.  As noted, the Veteran is separately service connected for several diabetic complications and the record does not reveal any complications that are not already addressed through separate compensation (or service connection in the case of cataracts and erectile dysfunction).  Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Extraschedular Considerations

The Board has also considered whether the Veteran's service-connected disabilities, individually or in the aggregate, present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

In this case, the schedular rating criteria for hypertension and diabetes describe the Veteran's disability levels and symptomatologies.  The applicable diagnostic codes provide disability ratings based on the comprehensive and cumulative impact of all symptomatology associated with those conditions.  Therefore, the schedular disability ratings assigned necessarily contemplate all associated symptomatology.  Because the rating schedule reasonable contemplates the Veteran's disability picture, and the assigned schedular evaluations are accordingly adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

There is also no indication of a compounding effect that is not already captured by the schedular rating assigned for his multiple service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  There is, therefore, no basis for the gap-filling function of § 3.321 to achieve.  Notably, the Veteran is service connected for congestive heart failure, chronic kidney disease, right below the knee amputation, peripheral neuropathy of the upper and lower extremities, cellulitis, erectile dysfunction, and cataracts associated with the Veteran's diabetes mellitus and hypertension disabilities.  As such, not only are his direct symptoms associated with these disabilities compensated, but secondary conditions and associated maladies are separately compensated as well.  The Veteran has a combined 100 percent schedular evaluation. 

Consequently, referral for extraschedular consideration is not warranted on an individual or aggregate basis for any service-connected disability on appeal before the Board. 

In sum, based on the evidence and analysis above the Board finds that the criteria for increased ratings for the service-connected diabetes and hypertension are not met.  Accordingly, the claims must be denied.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is dismissed.

Entitlement to an initial compensable rating for hemorrhoids is dismissed.

Entitlement to an initial rating in excess of 10 percent for hypertension is denied.

Entitlement to a rating in excess of 40 percent for diabetes mellitus, Type II, is denied.


REMAND

The Veteran's claims for increased for bilateral lower extremity peripheral neuropathy need to be remanded for an additional VA examination.  The Veteran was granted service connection for a right below the knee amputation in an April 2016 rating decision.  The effective date of the grant was March 8, 2016, the date of the VA examination which noted a nexus between his amputation and his diabetes mellitus.  The rating decision noted that an earlier effective date may be possible if the amputation was performed within a year of that date.  February 2016 VA records noted the Veteran was a "recent amputee" but did not provide a date for the surgery.  

Regarding the Veteran's peripheral neuropathy, he is rated under Diagnostic Code 8521 for the external popliteal nerve (common peroneal).  The paralysis of the common peroneal nerve impacts the foot and toes.  A February 2010 EMG noted denervation of the right tibialis anterior muscle.  Testing in treatment records and examination indicated numbness in the feet to the knees.  If the Veteran has had a right below the knee amputation, a VA examination that addresses whether the Veteran's right peripheral neuropathy continues to show symptoms above the knee is necessary.

Additionally, the 2014 VA examination was not adequate regarding the neuropathy claims.  The examiner noted that it would be speculation to determine how much of the Veteran's current neuropathy symptoms were due to diabetes versus due to a chronic neuropathic and whole body pain syndrome/fibromyalgia that he had since the 1990s.  The examiner noted that the Veteran complained of upper and lower neuropathic pain prior to his diagnosis of diabetes in 2003.  Under the peripheral neuropathy examination, the examiner noted that the Veteran was diagnosed with diabetes in 2003, but had longstanding neuropathic symptoms long before this.

The examiner provided an evaluation which noted the Veteran had absent deep tendon reflexes and some absent sensation on testing of the lower extremities, however, the examiner only noted that the Veteran had incomplete paralysis of the median and ulnar nerves and found that he did not have lower extremity diabetic peripheral neuropathy.  For some reason, the examination report only included the sciatic nerve and femoral nerve, and not the common peroneal or popliteal nerves.  The examiner noted that the Veteran's arms and legs had absent sensation to pin, which was "very nonphysiologic."  Under the following peripheral nerves examination (contained within the same uploaded document), the examiner indicated that the Veteran had a normal common peroneal nerve.  Again, the examiner did not mark that the Veteran had any incomplete or complete paralysis of a lower extremity nerve despite testing showing abnormal findings.  The examiner noted that the Veteran had EMGs in the 1980s and in 2010 which showed ulnar and median nerve neuropathies.  The EMGs did not include specific lower extremity nerve findings.  The examiner wrote "please note that the ulnar and median neuropathies started (approximately) 20 years before he was diagnosed with diabetes."

Although the examiner noted that the Veteran's 10 year history of diabetes likely had some contribution to his neuropathy, he added that it would be resorting to mere speculation to ascertain how much of the more resent onset diabetes contributed to his neuropathy given his history of significant symptoms from the 1990s and prior.  However, the VA examination does not actually provide any information on which nerve(s) in the lower extremities are impacted, and the severity of any incomplete or complete paralysis of any nerve(s) involved.  As such, the claims must be remanded for an additional examination.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide a release for private treatment records regarding his right below the knee amputation.

2.  Obtain any relevant VA treatment records since they were last associated with the claims file.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his bilateral lower extremity neuropathy.  

The examiner should discuss whether the Veteran's right leg continues to show symptoms of neuropathy, and should indicate which nerve(s) are involved for both the right and left lower extremity neuropathies.  If an EMG is necessary, and the Veteran allows, one should be completed.

4.  After the above development is completed, if the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and be provided an appropriate opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
   

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


